IN THE SUPREME COURT OF THE STATE OF NEVADA

KELVIN LEE WILLIAMS, No. 84791
Appellant,

vs. FILED

THE STATE OF NEVADA,
Respondent. JUN 30 2022

ELIZABETH A. BROWN
a SUPREME COURT

BY .___>--..
DEPUTY CLERK

ORDER DISMISSING APPEAL

This is a pro se appeal from a district court order denying a
petition for writ of habeas corpus. Eighth Judicial District Court, Clark
County; Monica Trujillo, Judge.

This court’s preliminary review of this appeal reveals a
jurisdictional defect. Specifically, the district court served notice of entry of
the order denying a petition for writ of habeas corpus on April 30, 2020.
Appellant did not file the notice of appeal, however, until May 9, 2022, well
after the expiration of the 30-day appeal period prescribed by NRAP 4(b).
“TA]n untimely notice of appeal fails to vest jurisdiction in this court.”
Lozada v. State, 110 Nev. 349, 352, 871 P.2d 944, 946 (1994). Accordingly,
we conclude that we lack jurisdiction to consider this appeal, and we

ORDER this appeal DISMISSED.

pAge. oak Jo.

Hardesty

  

Stiglich Herndon

 

SupREME Court
OF
Nevapa

(0) 147A oR Po- 20640

 

 
cc: Hon. Monica Trujillo, District Judge
Kelvin Lee Williams
Attorney General/Carson City
Clark County District Attorney
Eighth District Court Clerk

Supreme Court
OF
NEVADA

(0) 18a7A GE 9